        Case 19-20140                  Doc 7        Filed 09/28/19 Entered 09/28/19 23:40:14                                     Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1                 Tosha Yvette Moore                                                     Social Security number or ITIN    xxx−xx−9306

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Texas
                                                                                                Date case filed for chapter 13 9/19/19
Case number:          19−20140



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Tosha Yvette Moore

2. All other names used in the
   last 8 years
                                              701 N Cass St
3. Address                                    Jefferson, TX 75657
                                              Randy L. Tipton                                               Contact phone 817−265−0123
4. Debtor's  attorney
   Name and address
                                              8701 Bedford Euless Road
                                              Suite 510
                                                                                                            Email ____________________

                                              Hurst, TX 76053

5. Bankruptcy trustee                         Lloyd Kraus                                                   Contact phone 903−593−7777
     Name and address                         Plaza Tower                                                   Email ____________________
                                              110 N. College Ave., 12th Floor
                                              Tyler, TX 75702

6. Bankruptcy clerk's office                                                                                Hours open Mon−Fri 8am−4pm
     Documents in this case may be filed      Plaza Tower                                                   Contact phone 903−590−3200
     at this address.                         110 N. College Avenue                                         Date: 9/26/19
     You may inspect all records filed in     Ninth Floor
     this case at this office or online at    Tyler, TX 75702
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
        Case 19-20140                     Doc 7           Filed 09/28/19 Entered 09/28/19 23:40:14                                                 Desc Imaged
                                                          Certificate of Notice Page 2 of 3
Debtor Tosha Yvette Moore                                                                                                                               Case number 19−20140

7. Meeting of creditors
    Debtors must attend the meeting to          November 6, 2019 at 01:00 PM                                             Location:
    be questioned under oath. In a joint                                                                                 Plaza Tower Suite 1201, 110 N. College Ave
    case, both spouses must attend.                                                                                      Suite 1201, Tyler, Tx 75702
    Creditors may attend, but are not           The meeting may be continued or adjourned to a later
    required to do so.                          date. If so, the date will be on the court docket.
8. Deadlines                                     Deadline to file a complaint to challenge                                       Filing deadline: 1/6/20
    The bankruptcy clerk's office must           dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                   You must file:
                                                 • a motion if you assert that the debtors are
                                                    not entitled to receive a discharge under
                                                    U.S.C. § 1328(f) or
                                                 • a complaint if you want to have a particular
                                                    debt excepted from discharge under
                                                    11 U.S.C. § 523(a)(2) or (4).
                                                 Deadline for all creditors to file a proof of claim                             Filing deadline: 11/29/19
                                                 (except governmental units):
                                                 Deadline for governmental units to file a proof of                              Filing deadline: 3/17/20
                                                 claim:


                                                 Deadlines for filing proof of claim:
                                                  A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                  www.uscourts.gov or any bankruptcy clerk's office.
                                                 If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                 a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                                 Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                 claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                 For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                                 including the right to a jury trial.


                                                 Deadline to object to exemptions:                                                Filing deadline:      30 days after the
                                                 The law permits debtors to keep certain property as exempt. If you                                     conclusion of the
                                                 believe that the law does not authorize an exemption claimed, you                                      meeting of creditors
                                                 may file an objection.

9. Filing of plan                               The plan will be sent separately. The hearing on confirmation will be held on:
                                                12/19/19 at 09:30 AM , Location: Plaza Tower, 110 N. College Avenue, Ninth Floor, Tyler, TX 75702

                                                Objections to confirmation must be filed in writing with the Court no later than (14) days
                                                prior to the scheduled hearing to consider confirmation of the plan.
10. Creditors with a foreign                     If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                      extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                 any questions about your rights in this case.
11. Filing a chapter 13                          Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                              according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                                 plan and appear at the confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you
                                                 later, and if the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation
                                                 hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                                 unless the court orders otherwise.
12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                                 the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                           Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                                 a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                                 under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                                 debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                                 discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                                 bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                                 of any of their debts under 11 U.S.C. § 1328(f), you must file a motion.
NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.




Official Form 309I                                           Notice of Chapter 13 Bankruptcy Case                                                             page 2
           Case 19-20140            Doc 7      Filed 09/28/19 Entered 09/28/19 23:40:14                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                     Case No. 19-20140-bp
Tosha Yvette Moore                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0540-2                  User: duked                        Page 1 of 1                          Date Rcvd: Sep 26, 2019
                                      Form ID: 309I                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 28, 2019.
db             +Tosha Yvette Moore,    701 N Cass St,   Jefferson, TX 75657-1517
tr             +Lloyd Kraus,   Plaza Tower,    110 N. College Ave., 12th Floor,    Tyler, TX 75702-7226
7765045        +Attorney General of Texas,    Bankruptcy Section,   400 South Zang, Ste 1100,
                 Dallas, TX 75208-6646
7765050        +Lee Law Firm, PLLC,    8701 Bedford Euless Rd 510,    Hurst, TX 76053-3874
7765052         State Comptroller,   Revenue Accounting Div Bankruptcy,     PO Box 13528,   Ecleto, TX 78111
7765055         United States Attorney,    110 North College Ave 700,    Tyler, TX 75702-0204

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ecf@leebankruptcy.com Sep 27 2019 02:08:21       Randy L. Tipton,
                 8701 Bedford Euless Road,   Suite 510,    Hurst, TX 76053
ust            +E-mail/Text: ustpregion06.ty.ecf@usdoj.gov Sep 27 2019 02:09:07       US Trustee,
                 Office of the U.S. Trustee,   110 N. College Ave.,    Suite 300,    Tyler, TX 75702-7231
cr             +EDI: AISACG.COM Sep 27 2019 05:58:00      Freedom Truck Finance, LLC, c/o AIS Portfolio Serv,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
7765046         E-mail/Text: ebn@ch13plano.com Sep 27 2019 02:09:31       Carey D Ebert,   PO Box 941166,
                 Plano, TX 75094-1166
7765047        +EDI: FREETRUKFIN Sep 27 2019 05:58:00      Freedom Truck Finance, LLC,    PO Box 515797,
                 Dallas, TX 75251-5797
7765048        +EDI: IRS.COM Sep 27 2019 05:58:00      Internal Revenue Service,    IRS - SBSE Insolvency Area 10,
                 1100 Commerce St., MC 5026 DAL,    Dallas, TX 75242-1100
7765051        +E-mail/Text: dallas.bankruptcy@LGBS.com Sep 27 2019 02:09:14       Linebarger Goggan Blair et al,
                 2323 Bryan 1600,   Dallas, TX 75201-2637
7765053         E-mail/Text: bankruptcyclerk@tabc.texas.gov Sep 27 2019 02:09:27
                 Texas Alcohol Beverage Commission,    Licenses and Permits Division,    PO Box 13127,
                 Austin, TX 78711-3127
7765054        +E-mail/Text: ridpacer@twc.state.tx.us Sep 27 2019 02:09:25       Texas Employment Commission,
                 TEC Building - Bankruptcy,   101 E. 15th Street,    Austin, TX 78778-0001
7765056         E-mail/Text: ustpregion06.ty.ecf@usdoj.gov Sep 27 2019 02:09:07
                 United States Trustee’s Office,    110 North College Ave 300,    Tyler, TX 75702-7231
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
7765049*        ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     Insolvency,   PO Box 21126,
                   Philadelphia, PA 19114)
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 26, 2019 at the address(es) listed below:
              Lloyd Kraus     docs@ch13tyler.com
              Randy L. Tipton    on behalf of Debtor Tosha Yvette Moore ecf@leebankruptcy.com,
               ign@leebankruptcy.com;clerk@leebankruptcy.com;leelawecf@gmail.com;LeeLawFirmPLLC@jubileebk.net
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                             TOTAL: 3
